UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. Semi-Annual Report February 28, 2013 Samson STRONG Nations Currency Fund Institutional Class (SCAFX) Investor Class (SCRFX) Investment Adviser Samson Capital Advisors LLC 600 Lexington Avenue, 20th Floor New York, New York10022 Phone: 1-855-SCA-FNDS (1-855-722-3637) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 11 INVESTMENT HIGHLIGHTS 13 SCHEDULE OF INVESTMENTS 16 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 20 STATEMENT OF ASSETS AND LIABILITIES 21 STATEMENT OF OPERATIONS 22 STATEMENT OF CHANGES IN NET ASSETS 23 FINANCIAL HIGHLIGHTS 24 NOTES TO FINANCIAL STATEMENTS 26 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT AND SUB-ADVISORY AGREEMENTS 35 NOTICE OF PRIVACY POLICY & PRACTICES 39 ADDITIONAL INFORMATION 40 Dear Shareholder, The Fund seeks to generate positive returns with limited drawdowns over full market cycles through investments in currencies, securities, and instruments that are associated with strong nations.One of our goals is to provide investors with a strategy that helps them diversify their currency exposures in an attempt to protect their purchasing power, like a central bank that holds a variety of currencies and gold as a currency proxy.In keeping with the investment objectives of the Fund, we hope to provide investors with a lower volatility investment vehicle that should enable them to access the benefits of currencies as an asset class in a risk managed fashion. We seek to identify STRONG* nations through our investment process and invest in their currencies or in commodity proxies for safe haven (or defensive) currencies, via both spot and forward currency markets, as well as exchange traded funds.The Fund invests its holdings largely in foreign currencies, but, like foreign central banks or sovereign wealth funds, we may maintain dollar exposures as well (in part related to our hedging methodologies, in part related to our outlook for currency returns for STRONG nations).To the extent practical, dollar holdings will generally be invested in the USD denominated securities of STRONG nations, multilateral and supranational issuers, and STRONG corporations whose balance sheet strength in our view may be equal, or superior, to certain sovereigns. The currencies and nations we select generally share certain characteristics and investment themes*: —Sustainability: Healthy fiscal trends —Transparency: Readily available data —Regulatory Quality: Rule of law —Openness: Freer markets —National Fundamentals: Healthier economies and financial systems —Governance: Democratic or increasingly democratic Our systematic investment process identifies nations and currencies that share these characteristics, and our portfolio is constructed using a best ideas approach that results in a strategy focused on 8 to 12 currencies depending on our outlook and level of conviction.While there may be more currencies that meet the requirements of our investment process, we focus our portfolio holdings on those currencies we believe have the best prospects to generate superior relative returns over a 12 month investment horizon.As the strength of nations does not change materially on a year-to-year basis, it is important to note that shifts in the composition of our portfolio over time relate more to relative value decisions driven by our value oriented investment process and hedging methodologies. 3 STRONG Currency Exposure as of 2/28/13 With regard to our fixed income holdings, our goals are to maintain a high quality, liquid portfolio that enhances the diversification benefits of our strategy within an asset allocation framework.We believe this enhances the attractiveness of the Fund for clients and their advisors.In that context, we limit portfolio duration to 2 years or less with a maximum maturity of 5 years on any single issue.By maintaining a ceiling on portfolio duration we reduce the correlation of our strategy to other fixed income strategies and benchmarks and potentially enhance its diversification benefits. Fixed Income Portfolio Distributions 2/28/13 Duration Distribution 0-1 Year 20.04% 1-2 Years 35.43% 2-3 Years 24.93% 3-4 Years 13.95% 4-5 Years 5.65% 100.00% Maturity Distribution 0-1 Year 20.04% 1-2 Years 28.79% 2-3 Years 30.92% 3-4 Years 13.26% 4-5 Years 6.99% 100.00% 4 We believe another important factor is the source of the duration in the portfolio. Contribution to Duration by Currency (years) Australian Dollar Canadian Dollar Chilean Peso Czech Koruna South Korean Won Norwegian Krone New Zealand Dollar Swedish Krona Singapore Dollar Taiwan Dollar US Dollar Gold Generally speaking, a currency’s contribution to duration is a combination of the underlying bond markets’ attractiveness from a rate perspective and our evaluation of the risk/return trade-off of obtaining duration exposure in that market.In the case of our USD contribution to duration, it needs to be considered from two perspectives: our positive outlook for undervalued pre-refunded municipals and, to the extent we have maintained Treasury duration of any meaningful quantity, our desire to maintain a portfolio structure with internal counterbalancing forces in an attempt to reduce volatility.For example, as we are still operating in the aftershocks of a financial crisis, safe haven Treasury rallies occur when risk-off trades ripple through currency markets and equity markets.A modest amount of Treasury exposure helps us to maintain portfolio balance through such periods. This period witnessed significant turbulence in currency markets: the first five months saw markets respond to the hope that crisis was over for the Eurozone economies that share the euro as a currency.The final month witnessed a sharp sell-off in the euro as weaker economic data on the continent and a crisis-like atmosphere generated by elections in Italy caused a sharp reversal in the value of the euro.Those trends carried into March as a banking crisis in Cyprus weighed on the euro as well.The euro does not meet our standards for a STRONG currency for many reasons and our shareholders were not directly exposed to the currency.Nonetheless, the renewed crisis in Europe, combined with healthier economic data in the United States, led to a rally in the dollar that weighed on the performance of our Fund.We believe that this dollar rally will likely prove short lived as the weak fiscal position of the US, combined with a global trend of reserve diversification away from the dollar, will likely cap the scope of any rally.In the context of a sustained rally, should it develop, we will seek to utilize our hedging methodologies in an attempt to limit the downside impact of such an event. Looking forward, we expect the investing climate to continue to favor currencies associated with STRONG nations.These currencies – which we believe are likely beneficiaries of a longer term trend of central bank reserve diversification away from the 5 U.S. dollar, euro, Japanese yen, and British pound – may also benefit from their superior fiscal and policy competitive advantages.While there are many circumstances that could lead to a safe haven rally in the US dollar, including a renewed crisis in the Eurozone, we will be guided by our longer-term outlook and hedging disciplines as we seek to accomplish our mission. Management Discussion of Fund Performance For the six month period August 31, 2012 through February 28, 2013, the Samson STRONG Nations Currency Fund generated a return of -0.22% for the Institutional class (SCAFX) and -0.39% for the Investor class (SCRFX).The BofA Merrill Lynch 3-Month T-Bill Index returned 0.05% for the same period.As a matter of reference, the inverse of the US Dollar Index, which represents the performance of major currencies (a considerable portion of which do not meet STRONG’s standards), generated a -0.90% return for the period.The inverse of the Federal Reserve Major Currencies Index (which reflects more current trade weights) generated a -2.70% return for the period.The 30-Day SEC Yield was -0.03% and -0.37% as of February 28, 2013 for the Institutional Class and Investor Class, respectively. As can be seen in the chart below, our allocations to Asian currencies (the South Korean won, New Zealand dollar, Taiwan dollar, and Singapore dollar) played an important role in the overall return of the portfolio during this period.The South Korean won performed particularly well as a rebound in growth expectations for China and the US benefited this export driven economy.Though the Swedish krona and Norwegian krone generated healthy returns for the period, their performance faded in the last weeks as turbulence generated by the renewed euro crisis had an impact on other currencies in the region.Though we view these as very STRONG currencies, sometimes a nation’s regional zip code can impact performance even if that nation has a superior fiscal profile, an impressive regulatory regime, or a demonstrated willingness to increasingly embrace the principals of free market capitalism in a way appropriate for its culture.Though Australia and Canada are currencies that we have called the “New Safe Havens” in the past, and although they share a variety of STRONG characteristics, their currencies labored under the strain of regional economics in the short-term.In the case of Canada, although its economy has outperformed for a long time, a recent deceleration of the economy, along with rising concerns about the impact of a US slowdown, influenced its currency performance.In the case of the Australian dollar, the circumstances were similar – just replace USA with China and you get the picture.Australia had performed extraordinarily well in recent years, in part because of its superior fundamentals.Yet, concerns about its real estate markets, an easing central bank, and the future growth path of China led shorter-term investors to take profits.As we take the long view, our intent is to stay invested based on long-term fundamentals unless our hedging tools give us a meaningful signal to hedge.In the case of the Canadian dollar, such a signal began to materialize in late February and we began to hedge those positions in keeping with our indicator-based approach to hedging and our belief in generally implementing our hedges in a stepwise, incremental fashion. 6 Spot Currency Performance Relative to USD (8/31/12-2/28/13) Currency Spot Return Fund Allocation 2/28/13 South Korean Won 4.40% 9.0% New Zealand Dollar 2.65% 8.8% Swedish Krona 2.48% 8.8% Chilean Peso** 1.58% 9.1% Norwegian Krone 1.04% 8.5% Taiwan Dollar 0.78% 8.9% Singapore Dollar 0.72% 9.0% Czech Koruna** 0.53% 8.7% Australian Dollar -1.04% 8.8% Canadian Dollar -4.30% 6.4% Gold -6.63% 6.0% Inverse US Dollar Index -0.90% Inverse Fed Major Currencies Index -2.70% ** In the last weeks of the period, we added to our STRONG currency holdings with purchases of the Chilean peso and the Czech koruna as they became attractive on a relative value basis.With their relatively low debt-to-GDP ratios and positive strides in economic freedom and governance indicators, these currencies share the attributes we seek in STRONG nations and have the added benefit of helping to diversify the portfolio regionally. Our currencies all outperformed our gold holdings, which made the largest contribution to our negative return for the period.While we view gold as an important store of value and include it in our currency portfolio, just as central banks in their reserve management do, it is important to note that gold performed poorly during this holding period and detracted from the overall performance of the Fund.A variety of shorter term factors appeared to weigh on gold including: diminished demand from overseas retail buyers (such as India), reduced demand from shorter-term oriented hedge funds and trading strategies, as well as the appearance of stability in financial markets for much of the period (reducing the defensive appeal of the metal).Yet, gold’s underlying attractiveness as both a store of value and monetary substitute, and as a long-term beneficiary of central bank reserve diversification, supports our continued long-term outlook and allocation.We used this period of gold weakness, which continued into March, to add to our gold holdings. The data table below shows the standard deviation, or volatility, of various currencies (including various G-10 (industrialized nations) and emerging market currencies) and the Inverse US Dollar Index for the 6 month period (8/31/12 – 2/28/13).These currencies represent many of the Organisation for Economic Co-operations and Development (OECD) affiliated nations that provide the initial solution set we consider when selecting STRONG nations.It should be noted that China’s currency does not appear to be volatile at first glance, but this reflects the fact that it is a currency whose value is essentially decided by fiat by a dictatorship.Its value does not really move based on market forces.As a reminder, STRONG nations embrace market forces, weaker nations (in our view) do not.The table also includes the standard deviation of STRONG for the period.As you can see, during this period STRONG maintained a level of volatility that was generally lower than single currencies, trade weighted currency benchmarks, or commodity 7 positions.This is in keeping with our goal of being a lower volatility generator of currency returns. Looking forward, we will continue to endeavor to generate returns associated with currency markets and STRONG nations in a risk-managed fashion in keeping with our conservative objectives. Annualized Standard Deviation of Monthly Returns (8/31/12-2/28/13) STRONG Fund and Indexes STRONG Currencies Other OECD and Affiliated Nations Gold 10.53% South African Rand 12.14% Brazilian Real 10.01% Indian Rupee 9.11% Hungarian Forint 8.86% Norwegian Krone 7.94% Estonian Kroon 7.71% Euro 7.62% British Pound 7.54% Danish Krone 7.53% Japanese Yen 7.31% Polish Zloty 6.80% Czech Koruna 6.69% Russian Ruble 6.32% New Zealand Dollar 5.67% Inverse US Dollar Index 5.37% Swedish Krona 5.36% Icelandic Krona 5.33% South Korean Won 5.18% Swiss Franc 5.16% Mexican Peso 4.80% Canadian Dollar 4.57% Inverse Fed Majors Index 4.32% Turkish Lira 4.03% Taiwan Dollar 3.84% Israeli New Shekel 3.37% Chilean Peso 3.28% Samson STRONG Nations Fund (Inst) 3.13% Australian Dollar 3.04% Singapore Dollar 3.01% Chinese Yuan 1.44% Indonesian Rupiah 1.21% The portfolio’s performance was also supported by investments in short maturity, high quality bonds.The yield to maturity of the Fund was 1.02% as of 2/28/13 and the major contributors to this attractive yield were the superior yields offered by certain overseas bond markets, as well as our use of undervalued pre-refunded municipals.These municipal bonds are backed by US Treasury collateral, yet they yield substantially more than Treasuries.For conservative, value oriented investors, this is a prudent way to add yield to the portfolio.In keeping with our value oriented approach to investing, this is a defensive way for us to obtain high quality fixed income exposures.The ratio chart below shows the relationship between municipal yields and Treasury yields and 8 highlights the attractiveness of this allocation.The yield of the portfolio is also supported by our decision to invest directly in the Australian, Canadian, New Zealand, Norwegian, and Swedish government bond markets.The chart below shows comparative yields for US Treasuries, the STRONG bond markets mentioned, and the yield difference between them noted in the data table beneath the chart for representative maturities. 2 Year Municipal/Treasury Yield Ratio Representative Short Term Sovereign Rates as of 2/28/13 Sweden Norway New Zealand Australia Canada United States 3M 6M 9M 1Y 2Y 3Y 4Y 5Y Definitions and Disclosures Investment Terms ● Cumulative currency return is measured relative to the US Dollar.For example: The cumulative return of the Japanese Yen (JPY) from 12/31/1999 through 12/31/2010 was 32.3%.This means that if an investor had $1 worth of JPY on 12/31/1999, held it for the 10 year period, and then changed it back into US Dollars on 12/31/10, it would be worth $1.323. 9 ● Annualized standard deviation is a measure of volatility, specifically,the dispersion of a set of data from its mean.The more spread apart the data, the higher the deviation. Index Definitions ● The BofA Merrill Lynch 3-Month T-Bill Index tracks 3-month U.S. government securities. ● Federal Reserve Major Currencies Index measures the strength of the U.S. dollar against a trade weighted basket of currencies.The weightings of this index are rebalanced on an ad hoc basis by the Federal Reserve.The inverse of this index measures the strength of a trade weighted basket of currencies against the U.S. dollar. ● The US Dollar Index calculates the return of a trade weighted basket of currencies versus the dollar.The inverse of this index measures the strength of a trade weighted basket of currencies against the U.S. dollar.U.S. Dollar Index® and USDX® are trademarks and service marks of the ICE®.Neither the ICE® nor its affiliates are connected with or express any opinion concerning the Samson STRONG Nations Currency Fund. Jonathan E. Lewis Iraj Kani, PhD Lead Portfolio Manager Co-Portfolio Manager It is not possible to invest directly in an index. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings or geographical areas than a diversified fund.The fund may also invest in gold, which involves additional risks, such as the possibility for substantial price fluctuations over a short period of time.Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management and the risk that a position could be closed when most advantageous.Investing in derivatives could lose more than the amount invested.The fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested.Diversification does not assure a profit, nor does it protect against a loss in a declining market. 10 Samson STRONG Nations Currency Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees (Investor Class shares only) and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period since inception (8/31/12 – 2/28/13). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example.The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 11 Samson STRONG Nations Currency Fund Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value August 31, 2012 - August 31, 2012 February 28, 2013 February 28, 2013* Actual $ 997.80 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the period since inception). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value August 31, 2012 - August 31, 2012 February 28, 2013 February 28, 2013* Actual $ 996.10 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.35%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the period since inception). 12 Samson STRONG Nations Currency Fund Investment Highlights (Unaudited) The Samson STRONG Nations Currency Fund (the “Fund”) seeks to generate positive returns with limited drawdowns over full market cycles through investments in currencies, securities, and instruments that are associated with strong nations.The Fund focuses on the currencies of nations with healthy economies and financial systems, more democratic governance, rule of law, transparency and with societies that are becoming more free.We will also seek to hedge foreign currency exposures back into the dollar during periods of dollar rally. Allocation of Portfolio Holdings (% of Investments) 13 Samson STRONG Nations Currency Fund Investment Highlights (Continued) (Unaudited) Total Returns – As of February 28, 2013 Since Six Inception Months (8/31/12) Institutional Class (0.22)% (0.22)% Investor Class (0.39)% (0.39)% BofA Merrill Lynch 3 Month Treasury Bill Index 0.05% 0.05% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-SCA-FNDS (1-855-722-3637). Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on August 31, 2012, the inception date of the Fund.The graph does not reflect any future performance. The BofA Merrill Lynch 3 Month Treasury Bill Index is an unmanaged index that tracks 3 month U.S. government securities.One cannot invest directly in an index. 14 Samson STRONG Nations Currency Fund Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $100,000 Investment Investor Class Growth of $10,000 Investment *Inception Date 15 Samson STRONG Nations Currency Fund Schedule of Investments February 28, 2013 (Unaudited) Principal Amount Value AUSTRALIA – 8.57% Foreign Government Bonds – 8.57% Australia Government Bond 5.500%, 12/15/2013 $ $ 4.500%, 10/21/2014 4.750%, 06/15/2016 Queensland Treasury Corp. 6.000%, 10/21/2015 TOTAL AUSTRALIA (Cost $4,184,932) CANADA – 12.98% Foreign Government Agency Issues – 5.88% Canadian Government Bond 1.500%, 09/01/2017 Province of Ontario, Canada 0.950%, 05/26/2015 2.700%, 06/16/2015 Foreign Government Bonds – 7.10% Canadian Government Bond 1.000%, 11/01/2014 1.500%, 03/01/2017 1.250%, 03/01/2018 TOTAL CANADA (Cost $6,350,687) MULTILATERAL INSTITUTIONS – 9.65% Foreign Government Agency Issues – 9.65% Asian Development Bank 2.750%, 05/21/2014 2.625%, 02/09/2015 The accompanying notes are an integral part of these financial statements. 16 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) February 28, 2013 (Unaudited) Principal Amount Value MULTILATERAL INSTITUTIONS – 9.65% (Continued) Foreign Government Agency Issues – 9.65% (Continued) Inter-American Development Bank 0.500%, 08/17/2015 $ $ 5.125%, 09/13/2016 International Bank for Reconstruction & Development 3.500%, 10/08/2013 1.125%, 08/25/2014 TOTAL MULTILATERAL INSTITUTIONS (Cost $4,686,085) GERMANY – 4.34% Foreign Government Agency Issues – 4.34% KFW 4.125%, 10/15/2014 2.625%, 03/03/2015 TOTAL GERMANY (Cost $2,105,415) Shares GOLD – 7.82% iShares Gold Trust(a) SPDR Gold Shares(a) TOTAL GOLD (Cost $4,072,748) Principal Amount NEW ZEALAND – 8.58% Foreign Government Bonds – 8.58% New Zealand Government Bond 6.500%, 04/15/2013 $ 6.000%, 04/15/2015 6.000%, 12/15/2017 TOTAL NEW ZEALAND (Cost $4,097,760) The accompanying notes are an integral part of these financial statements. 17 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) February 28, 2013 (Unaudited) Principal Amount Value NORWAY – 8.08% Corporate Bonds – 5.91% Norway Government Bond 5.000%, 05/15/2015 $ $ 4.250%, 05/19/2017 Foreign Government Bonds – 2.17% Norway Government Bond 6.500%, 05/15/2013 TOTAL NORWAY (Cost $3,954,324) SWEDEN – 8.47% Foreign Government Bonds – 8.47% Sweden Government Bond 6.750%, 05/05/2014 4.500%, 08/12/2015 3.000%, 07/12/2016 TOTAL SWEDEN (Cost $4,004,203) UNITED STATES – 31.07% Municipal Bonds – 12.37% Bay Area Toll Authority 5.000%, 04/01/2026 (Pre-refunded to 04/01/2016) City of Memphis, TN 5.000%, 10/01/2019 (Pre-refunded to 10/01/2014) Commonwealth of Massachusetts 5.000%, 08/01/2015 (Pre-refunded to 08/01/2014) Contra Costa County Public Financing Authority 5.625%, 08/01/2033 (Pre-refunded to 08/01/2013) County of Harris, TX 5.000%, 10/01/2021 (Pre-refunded to 10/01/2014) New York State Dormitory Authority 5.000%, 03/15/2022 (Pre-refunded to 03/15/2015) The accompanying notes are an integral part of these financial statements. 18 Samson STRONG Nations Currency Fund Schedule of Investments (Continued) February 28, 2013 (Unaudited) Principal Amount Value UNITED STATES – 31.07% (Continued) Municipal Bonds – 12.37% (Continued) South Harrison School Building Group 5.250%, 07/15/2022 (Pre-refunded to 01/15/2015) $ $ State of Hawaii 5.000%, 07/01/2016 (Pre-refunded to 07/01/2015) Short-Term Investments – 1.95% Fidelity Institutional Money Market Funds, 0.100% U.S. Government Notes – 7.27% 0.250%, 11/30/2014 0.250%, 07/15/2015 1.000%, 08/31/2016 U.S. Treasury Bills – 9.48% United States Treasury Bill United States Treasury Bill United States Treasury Bill TOTAL UNITED STATES (Cost $15,065,494) Total Investments (Cost $48,521,648) – 99.56% Other Assets in Excess ofLiabilities – 0.44% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 19 Samson STRONG Nations Currency Fund Schedule of Open Forward Currency Contracts February 28, 2013 (Unaudited) Contract Fair Net Settlement Amount Value Unrealized Date (USD) (USD) (USD) Purchase Contracts 2,080,320,000 CLP 3/8/13 $ ) 83,017,000 CZK 3/8/13 ) 4,721,345,000 KRW 3/8/13 5,404,911 SGD 3/8/13 ) 128,300,850 TWD 3/8/13 ) ) Sale Contracts 1,200,000 CAD 3/8/13 1,200,000 CAD 4/8/13 $ ) The accompanying notes are an integral part of these financial statements. 20 Samson STRONG Nations Currency Fund(1) Statement of Assets and Liabilities February 28, 2013 (Unaudited) ASSETS Investments, at value (cost $48,521,648) $ Foreign Currency, at value (cost $254,448) Receivables: Unrealized appreciation on forward currency exchange contracts Investments sold Fund shares sold Dividends and interest Other assets TOTAL ASSETS LIABILITIES Payables: Investments purchased To affiliates To advisor Unrealized depreciation on forward currency exchange contracts Payable for distribution fees 41 Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Undistributed net realized loss ) Net unrealized appreciation (depreciation) on: Investments ) Forward contracts ) Foreign currency translation ) NET ASSETS $ Institutional Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Investor Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ (1) Fund commenced operations on August 31, 2012. The accompanying notes are an integral part of these financial statements. 21 Samson STRONG Nations Currency Fund Statement of Operations For the Six Months Ended February 28, 2013(1) (Unaudited) INVESTMENT INCOME Interest income $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Transfer agent fees and expenses Administration and accounting fees Federal and state registration fees Custody fees Audit and tax fees Chief Compliance Officer fees and expenses Legal fees Trustees’ fees and related expenses Reports to shareholders Distribution fees Service fees 51 Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 3) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments ) Forward contracts Foreign currency translation ) Net change in unrealized appreciation (depreciation) on: Investments ) Forward contracts ) Foreign currency translation ) ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS ) NET INCREASE IN NET ASSETS FROM OPERATIONS $ ) (1)Fund commenced operations on August 31, 2012. The accompanying notes are an integral part of these financial statements. 22 Samson STRONG Nations Currency Fund Statement of Changes in Net Assets Six Months Ended February 28, 2013(1) (Unaudited) FROM OPERATIONS Net investment loss $ ) Net realized gain (loss) on: Investments ) Forward contracts Foreign currency translation Net change in unrealized appreciation (depreciation) on: Investments ) Forward contracts ) Foreign currency translation ) Net increase in net assets from operations ) FROM DISTRIBUTIONS Net investment income – Institutional Class ) Net investment income – Investor Class ) Net decrease in net assets resulting from distributions paid ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Institutional Class Proceeds from shares sold – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Investor Class ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT LOSS $ ) Fund commenced operations on August 31, 2012. The accompanying notes are an integral part of these financial statements. 23 Samson STRONG Nations Currency Fund Financial Highlights Institutional Share Class Per Share Data for a Share Outstanding Throughout the Period Six Months Ended February 28, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments ) Total from investment operations ) Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total return(4) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(3) % After waivers and reimbursements of expenses(3) % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(3) )% After waivers and reimbursements of expenses(3) )% Portfolio turnover rate(4) % Fund commenced operations on August 31, 2012. Per share net investment loss was calculated using average shares outstanding. Annualized for periods less than a full year. Not annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 24 Samson STRONG Nations Currency Fund Financial Highlights Investor Share Class Per Share Data for a Share Outstanding Throughout the Period Six Months Ended February 28, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments ) Total from investment operations ) Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total return(4) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(3) % After waivers and reimbursements of expenses(3) % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(3) )% After waivers and reimbursements of expenses(3) )% Portfolio turnover rate(4) % Fund commenced operations on August 31, 2012. Per share net investment loss was calculated using average shares outstanding. Annualized for periods less than a full year. Not annualized for periods less than a full year. The accompanying notes are an integral part of these financial statements. 25 Samson STRONG Nations Currency Fund Notes to Financial Statements February 28, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Samson STRONG Nations Currency Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust.The investment objective of the Fund is to generate positive returns with limited drawdowns over full market cycles through investments in currencies, securities, and instruments that are associated with strong nations.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Trust has designated two classes of Fund shares: Institutional Class and Investor Class.The two classes differ principally in their respective distribution expenses.All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes.The Fund became effective and commenced operations on August 31, 2012.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Samson Capital Advisors LLC (the “Adviser”, the Fund’s investment adviser). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day.When market quotations are not readily available, 26 Samson STRONG Nations Currency Fund Notes to Financial Statements (Continued) February 28, 2013 (Unaudited) any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets & Liabilities. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). 27 Samson STRONG Nations Currency Fund Notes to Financial Statements (Continued) February 28, 2013 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2013: Level 1 Level 2 Level 3(3) Total Fixed Income(1): Corporate Bonds $
